          Case 1:21-cr-00360-JPB-AJB Document 9-1 Filed 09/21/21 Page 1 of 1


U.S. Departnientof Justice
Untied States Attorney
                                                                         FILED  IN OPEN COURT
                                                                            (J.S.D.C. Atlanta
                                                                                    -




                                                                                 ~ I    ~O21
                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA   KEVIN R ~
                                                                        By~
                                                                                           c ler
                                                                                         pu Cler



                                    P L E A (With Counsel)
                                                             CRIMINAL NO. 1:21          ~36O

                                                                           ~


      I, Bolaji Kazeem Owolabi, defendant, having received a copy of the       thin
Indictment, and having been arraigned plead Not Guilty thereto to Count 1

through 32 thereof.

      In Open Court this 21st day of September, 2021.



 S~~nseAttoryE                                     SIGNATURE ~ndt)
 Keenen T~mon                                      Bolaji Kazeem Owolabi

                         INFORMATION BELOW MUST BE TYPED OR PRINTED

 101 Marietta Street, NW
 Suite 1500
 Atlanta, Georgia 30303
 Phone: (404) 688-7530
 Bar Number:                 ________________




Filed in Open Court by:                                               2 ZQ~ (
 (Signature)                                                Date




                                                                       Form No. USA-40-19-B
                                                                           ND. Ga. 11/8/12
